Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/27/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
For example, Super discloses a wrench adapter 10 with a square male drive 30 and a female drive 64.  However, Super has nothing to do with an impact device like the one disclosed in Seith, and there is no reason why one of ordinary skill in the art would modify the impact device 10 of Seith to include the male drive 30 of Super, or other type of drive lug, as claimed.
Examiner respectfully disagrees.  Super specifically discloses a wrench adapter 100 for use with impact wrenches [0005].  Super further discloses wherein the wrench adapter 100 can be used to allow wrenches of particular sizes to be used with sockets of different sizes [0016].
In fact, the explicit disclosure of Seith suggests the opposite, and teaches away from including a lug with the impact device 10 disclosed there.
Examiner respectfully disagrees.  The disclosure of Seith does not criticize, discredit, or otherwise discourage the solution claimed.
Accordingly, modification of Seith to remove the unitary construction of the input and output members would discard the double oscillator system, and is counter to the explicit disclosure and purpose of Seith to reduce and counteract spring effects.
Examiner respectfully disagrees.  The introduction of an additional connection point and spring effect would still allow the device of Seith to function as a socket.  Additionally, the introduction of another spring effect by the addition of a lug would be mitigated by the inertia generated by member 28.
However, Seith explicitly discloses that “the inertia member 18 is disposed on the exterior surface of the device 20 nearest the input member 14”.
Examiner respectfully disagrees.  Seith discloses “However, the inertia member 18 may be disposed on any portion of the exterior surface of the device 10 as desired by the user.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722